    Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 1 of 29


                                                             Pages 1 - 29

                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

               BEFORE THE HONORABLE WILLIAM H. ORRICK, JUDGE

PLANNED PARENTHOOD FEDERATION OF   )
AMERICA, INC., et al.,             )
                                   )
             Plaintiffs,           )
  vs.                              ) No. C 16-0236 WHO
                                   )
CENTER FOR MEDICAL PROGRESS,       )
et al.,                            ) San Francisco, California
                                   ) October 2, 2019
             Defendant.            )     through
___________________________________) November 15, 2019

                   MASTER INDEX OF JURY TRIAL PROCEEDINGS

APPEARANCES:

For Plaintiffs:
                                        ROGERS JOSEPH O'DONNELL
                                        311 California Street
                                        10th Floor
                                        San Francisco, California   94104
                               BY:      AMY LYNNE BOMSE, ESQ.


                                        ARNOLD AND PORTER KAYE SCHOLER LLP
                                        Three Embarcadero Center
                                        10th Floor
                                        San Francisco, California 94111
                               BY:      SHARON D. MAYO, ESQ.
                                        JEREMY KAMRAS, ESQ.
                                        STEVEN L. MAYER, ESQ.


                (APPEARANCES CONTINUED ON FOLLOWING PAGE)




Reported By:    Debra L. Pas, CSR 11916,
                                  11916, RPR, RMR, CRR
                Official Reporter - US District Court
                Computerized Transcription By Eclipse
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 2 of 29   2


APPEARANCES (Continued):

For Plaintiffs:
                          ARNOLD AND PORTER KAYE SCHOLER LLP
                          777 South Figueroa Street
                          Suite 4400
                          Los Angeles, California 90017
                    BY:   RHONDA R. TROTTER, ESQ.
                          OSCAR RAMALLO, ESQ.

                          ARNOLD AND PORTER KAYE SCHOLER LLP
                          250 West 55th Street
                          New York, New York 10019
                    BY:   DIANA K. STERK, ESQ.

                          ARNOLD AND PORTER    KAYE SCHOLER LLP
                          601 Massachusetts    Avenue N.W.
                          Room 9515
                          Washington, D.C.     20001
                    BY:   MEGHAN C. MARTIN,    ESQ.


                          PLANNED PARENTHOOD NORTHERN CALIFORNIA
                          2185 Pacheco Street
                          Concord, California 94520
                    BY:   BETH HARRISON PARKER, ESQ.

                          PLANNED PARENTHOOD FEDERATION AMERICA
                          123 William Street
                          New York, New York 10038
                    BY:   MAITHREYI RATAKONDA, ESQ.



For Defendant Albin Rhomberg:
                        LAW OFFICES OF MICHAEL MILLEN
                        119 Calle Marguerita
                        Suite 100
                        Los Gatos, California 95032
                   BY: MICHAEL MILLEN, ESQ.

                          LIFE LEGAL DEFENSE FOUNDATION
                          Post Office Box 1313
                          Ojai, California 93024
                    BY:   CATHERINE WYNNE SHORT, ESQ.
                          CORRINE GURA KONCZAL, ESQ.

          (APPEARANCES CONTINUED ON FOLLOWING PAGE)
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 3 of 29   3


APPEARANCES (Continued):

For Defendant David Daleiden:
                        THOMAS MORE SOCIETY
                        309 West Washington Street
                        Suite 1250
                        Chicago, Illinois 60606
                   BY: PETER C. BREEN, ESQ.
                        THOMAS BREJCHA, ESQ.




For Defendants Center for Medical Progress, BioMax Procurement
Services, David Daleiden and Gerardo Adrian Lopez:
                        FREEDOM OF CONSCIENCE DEFENSE FUND
                        Post Office Box 9120
                        Rancho Santa Fe, California 92067
                   BY: CHARLES LIMANDRI, ESQ.
                        PAUL M. JONNA, ESQ.
                        MILAN BRANDON, ESQ.




For Defendants BioMax Procurement Services, LLC, Center for
Medical Progress, and David Daleiden:
                        DHILLON LAW GROUP, INC.
                        177 Post Street
                        Suite 700
                        San Francisco, California 94108
                   BY: HARMEET K. DHILLON, ESQ.
                        DOROTHY CHEN YAMAMOTO, ESQ.



For Defendant Troy Newman:
                        AMERICAN CENTER FOR LAW AND JUSTICE
                        3001 Plymouth Road
                        Suite 203
                        Ann Arbor, Michigan 48105
                   BY: ERIK M. ZIMMERMAN, ESQ.
                        EDWARD L. WHITE, III, ESQ.


         (APPEARANCES CONTINUED ON FOLLOWING PAGE)
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 4 of 29   4


APPEARANCES (Continued):

For Defendant Troy Newman:
                        AMERICAN CENTER FOR LAW AND JUSTICE
                        1000 Regent University Drive
                        RH-422
                        Virginia Beach, Virginia 23464
                   BY: JOHN A. MONAGHAN, ESQ.
                        CHRISTINA ANN CARTER STIERHOFF, ESQ.


                          MAYALL HURLEY, P.C.
                          2453 Grand Canal Boulevard
                          Stockton, California 95207
                    BY:   VLADIMIR FRANK KOZINA, ESQ.



For Defendant Sandra Susan Merritt:
                        LIBERTY COUNSEL
                        Post Office Box 540774
                        Orlando, Florida 32854
                   BY: HORATIO G. MIHET, ESQ.

                          __   __   __
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 5 of 29   5


                              I N D E X

Wednesday, October 2, 2019 - Volume 1



Thursday, October 3, 2019 - Volume 2



Friday, October 4, 2019 - Volume 3



Tuesday, October 8, 2019 - Volume 4



Thursday, October 10, 2019 - Volume 5



Friday, October 11, 2019     - Volume 6



Tuesday, October 15, 2019 - Volume 7



Wednesday, October 16, 2019 - Volume 8



Thursday, October 17, 2019 - Volume 9



Friday, October 18, 2019 - Volume 10



Monday, October 21, 2019 - Volume 11



Tuesday, October 22, 2019 - Volume 12
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 6 of 29   6


                              I N D E X

Wednesday, October 23, 2019 - Volume 13



Thursday, October 31, 2019 - Volume 14



Friday, November 1, 2019 - Volume 15



Monday, November 4, 2019 - Volume 16



Tuesday, November 6, 2019 - Volume 17



Wednesday, November 6, 2019 - Volume 18



Thursday, November 7, 2019 - Volume 19



Friday, November 8, 2019 - Volume 20



Tuesday, November 12, 2019 - Volume 21



Wednesday, November 13, 2019 - Volume 22



Thursday, November 14, 2019 - Volume 23



Friday, November 15, 2019 - Volume 24

                               -   -   -
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 7 of 29          7


                                I N D E X

                                                            PAGE      VOL.

Jury Instructions                                            194      2

Opening   Statement   by   Ms.   Trotter                     211      2
Opening   Statement   by   Ms.   Dhillon                     241      2
Opening   Statement   by   Mr.   LiMandri                    255      2
Opening   Statement   by   Mr.   Jonna                       272      2
Opening   Statement   by   Mr.   Kozina                      278      2
Opening   Statement   by   Ms.   Short                       282      2

Closing   Argument   by   Ms.   Trotter                     3899      21
Closing   Argument   by   Mr.   Kamras                      3967      21
Closing   Argument   by   Mr.   Breen                       4001      21
Closing   Argument   by   Mr.   LiMandri                    4009      21
Closing   Argument   by   Ms.   Dhillon                     4064      22
Closing   Argument   by   Mr.   Jonna                       4103      22
Closing   Argument   by   Mr.   Kozina                      4116      22
Closing   Argument   by   Ms.   Short                       4127      22
Closing   Argument   by   Mr.   Mihet                       4140      22

Rebuttal Argument by Ms. Trotter                            4157      22
Rebuttal Argument by Mr. Kamras                             4172      22

Final Instructions                                          4179      22

                                   -   -    -


PLAINTIFS' WITNESSES                                      PAGE     VOL.

TOSH, PH.D., JENNA
(SWORN)                                                      297      2
Direct Examination by Ms. Bomse                              297      2
Cross-Examination by Ms. Dhillon                             345      2
Cross-Examination by Mr. Jonna                               361      2
Cross-Examination by Ms. Short                               365      2



TOSH, JENNA (RECALLED)
(PREVIOUSLY SWORN)                                           399      3
Cross-Examination by Mr. LiMandri                            399      3
Cross-Examination by Mr. Kozina                              405      3
Redirect Examination by Ms. Bomse                            407      3
Recross-Examination by Mr. LiMandri                          408      3
Recross-Examination by Mr. Millen                            410      3
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 8 of 29       8


                              I N D E X

PLAINTIFS' WITNESSES                                      PAGE     VOL.

MERRITT, SANDRA SUSAN
(SWORN)                                                      412      3
Direct Examination by Ms. Mayo                               413      3
Cross-Examination by Mr. Mihet                               493      3
Redirect Examination by Ms. Mayo                             536      3
Recross-Examination by Mr. Mihet                             547      3


LOPEZ, GERARDO ADRIAN
(SWORN)                                                      577      4
Direct Examination by Ms. Bomse                              578      4
Cross-Examination by Mr. Jonna                               625      4
Cross-Examination by Mr. Kozina                              669      4
Redirect Examination by Ms. Bomse                            672      4
Recross-Examination by Mr. Jonna                             678      4



RHOMBERG, ALBIN
(SWORN)                                                      684      4
Direct Examination by Mr. Kamras                             684      4
Cross-Examination by Ms. Short                               769      4


RHOMBERG, ALBIN
(PREVIOUSLY SWORN)                                           807      5
Cross Examination Resumed by Ms. Short                       808      5
Redirect Examination by Mr. Kamras                           841      5
Recross-Examination by Ms. Short                             849      5



FOWLER, MELISSA
(SWORN)                                                      850      5
Direct Examination by Ms. Bomse                              850      5
Cross-Examination by Ms. Dhillon                             904      5
Cross-Examination by Mr. Kozina                              940      5
Cross-Examination by Mr. LiMandri                            951      5
Cross-Examination by Ms. Short                               953      5
Cross-Examination by Mr. Mihet                               957      5
Redirect Examination by Ms. Bomse                            960      5
Recross-Examination by Mr. Kozina                            968      5
Cross-Examination by Mr. LiMandri                            970      5
Recross-Examination by Ms. Short                             970      5
   Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 9 of 29       9


                              I N D E X

PLAINTIFS' WITNESSES                                      PAGE     VOL.

MORAN, M.D., THOMAS
(SWORN)                                                      972      5
Direct Examination by Ms. Sterk                              972      5
Cross-Examination by Mr. LiMandri                            997      5


MORAN M.D., THOMAS
(RECALLED)                                                  1030      6
Cross-Examination by Mr. Mihet                              1030      6
Redirect Examination by Ms. Sterk                           1046      6
Recross-Examination by Mr. Mihet                            1053      6
Recross-Examination by Mr. LiMandri                         1054      6
Cross-Examination by Ms. Short                              1055      6



DRUMMOND-HAY, M.D., LESLIE
(SWORN)                                                     1057      6
Direct Examination by Ms. Mayo                              1057      6
Cross-Examination by Mr. Jonna                              1087      6
Cross-Examination by Mr. Kozina                             1107      6
Cross-Examination by Ms. Short                              1112      6
Cross-Examination by Ms. Dhillon                            1115      6
Cross-Examination by Mr. Mihet                              1117      6
Redirect Examination by Ms. Mayo                            1119      6
Recross-Examination by Ms. Short                            1121      6


BONNER, SHERI
(SWORN)                                                     1121      6
Direct Examination by Ms. Bomse                             1122      6
Cross-Examination by Mr. Breen                              1146      6
Cross-Examination by Mr. LiMandri                           1158      6
Cross-Examination by Ms. Short                              1164      6
Redirect Examination by Ms. Bomse                           1169      6
Recross-Examination by Mr. Breen                            1170      6


DAVIS, NICHELLE
VIDEOTAPED TESTIMONY                                        1174      6
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 10 of 29       10


                             I N D E X

PLAINTIFS' WITNESSES                                      PAGE    VOL.

GATTER, MARY
(SWORN)                                                    1202       7
Direct Examination by Ms. Bomse                            1203       7
Cross-Examination by Mr. Mihet                             1254       7
Cross-Examination by Mr. LiMandri                          1303       7
Cross-Examination by Ms. Short                             1308       7
Cross-Examination by Mr. Kozina                            1310       7
Cross-Examination by Ms. Dhillon                           1317       7
Redirect Examination by Ms. Bomse                          1320       7
Recross-Examination by Mr. Mihet                           1330       7


MERRITT, SANDRA SUSAN
(RECALLED)                                                 1335       7
Direct Examination by Mr. Mihet                            1335       7
Cross-Examination by Ms. Mayo                              1337       7
Redirect Examination by Mr. Mihet                          1343       7
Recross-Examination by Ms. Mayo                            1348       7
Further Redirect Examination by Mr. Mihet                  1353       7
Direct Examination by Ms. Mayo                             1355       7


DUNN, JON
(SWORN)                                                    1356       7
Direct Examination by Ms. Mayo                             1356       7
Cross-Examination by Mr. Jonna                             1380       7


DUNN, JON
(RECALLED)                                                 1416       8
Cross-Examination Resumed by Mr. Jonna                     1416       8
Cross-Examination by Ms. Short                             1431       8
Cross-Examination by Mr. LiMandri                          1433       8
Cross-Examination by Mr. Breen                             1435       8
Cross-Examination by Mr. Kozina                            1437       8
Cross-Examination by Mr. Mihet                             1452       8
Redirect Examination by Ms. Mayo                           1457       8
Recross-Examination by Mr. Jonna                           1463       8
Recross-Examination by Ms. Short                           1464       8
Recross-Examination by Mr. Breen                           1465       8
Recross-Examination by Mr. Mihet                           1468       8
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 11 of 29       11


                             I N D E X

PLAINTIFS' WITNESSES                                      PAGE    VOL.

NUCATOLA, DEBORAH
(SWORN)                                                    1482       8
Direct Examination by Mr. Kamras                           1483       8
Cross-Examination by Mr. Jonna                             1520       8
Cross-Examination by Mr. Mihet                             1547       8
Redirect Examination by Mr. Kamras                         1554       8


VANDERHEI, DEBORAH
VIDEOTAPED TESTIMONY                                       1561       8


PALMER, JEFFREY
(SWORN)                                                    1585       9
Direct Examination by Ms. Bomse                            1585       9
Cross-Examination by Mr. Breen                             1627       9
Cross-Examination by Mr. Jonna                             1655       9
Cross-Examination by Mr. Mihet                             1664       9
Cross-Examination by Ms. Short                             1675       9
Cross-Examination by Ms. Bomse                             1681       9
Recross-Examination by Mr. Mihet                           1695       9



FARRELL, MELISSA
VIDEOTAPED TESTIMONY                                       1697       9


SMITH, BONNIE
(SWORN)                                                    1700       9
Direct Examination by Ms. Sterk                            1700       9
Cross-Examination by Ms. Dhillon                           1714       9
Cross-Examination by Ms. Short                             1721       9
Cross-Examination by Mr. Mihet                             1722       9


NGUYEN, TRAM
By Videotape Deposition (not reported)                     1726       9
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 12 of 29      12




                             I N D E X

PLAINTIFS' WITNESSES                                      PAGE    VOL.

GALLOWAY, MELVIN
(SWORN)                                                    1747   10
Direct Examination by Mr. Kamras                           1748   10
Cross-Examination by Mr. LiMandri                          1826   10
Cross-Examination by Ms. Short                             1866   10
Cross-Examination by Mr. Mihet                             1885   10
Cross-Examination by Ms. Dhillon                           1901   10
Redirect Examination by Mr. Kamras                         1914   10
Recross-Examination by Mr. LiMandri                        1921   10
Recross-Examination by Mr. Mihet                           1923   10


NGUYEN, TRAM
VIDEOTAPED TESTIMONY                                       1926   10


CASTLE, JENNIFER
(SWORN)                                                    1964   11
Direct Examination by Ms. Bomse                            1964   11
Cross-Examination by Mr. Jonna                             1978   11
Cross-Examination by Mr. Mihet                             1988   11
Redirect Examination by Ms. Bomse                          1990   11


GUPTA, JUNE
(SWORN)                                                    1991   11
Direct Examination by Ms. Sterk                            1992   11
Cross-Examination by Mr. Jonna                             2003   11
Cross-Examination by Ms. Short                             2018   11
Cross-Examination by Mr. Kozina                            2019   11
Cross-Examination by Mr. Mihet                             2023   11


DALEIDEN, DAVID
(SWORN)                                                    2030   11
Direct Examination by Ms. Trotter                          2030   11


DALEIDEN, DAVID
(RECALLED)                                                 2153   12
Direct Examination Resumed by Ms. Trotter                  2153   12
Cross-Examination by Mr. LiMandri                          2300   12
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 13 of 29      13


                             I N D E X

PLAINTIFS' WITNESSES                                      PAGE    VOL.

DALEIDEN, DAVID
(RECALLED)                                                 2353   13
Cross-Examination Resumed by Mr. LiMandri                  2353   13
Cross-Examination Resumed by Mr. LiMandri                  2423   13
Cross-Examination by Ms. Dhillon                           2461   13
Cross-Examination Resumed by Ms. Dhillon                   2562   14
Recross-Examination by Mr. LiMandri                        2608   14
Cross Examination by Mr. Mihet                             2654   14
Cross Examination by Ms. Short                             2673   14
Redirect Examination by Ms. Trotter                        2676   14
Further Recross-Examination by Mr. LiMandri                2733   14
Recross Examination by Mr. Mihet                           2742   14


CRONIN, PHILLIP S.
(By Videotaped Testimony)                                  2748   14


GRAZIANI, VIKKY
(SWORN)                                                    2776   15
Direct Examination by Ms. Sterk                            2777   15
Cross-Examination by Ms. Dhillon                           2796   15
Cross-Examination by Mr. Millen                            2810   15
Cross-Examination by Mr. Mihet                             2815   15


DAVIDSON, MICHELLE
(SWORN)                                                    2819   15
Direct Examination by Ms. Bomse                            2819   15
Cross-Examination by Ms. Dhillon                           2856   15
Cross-Examination by Ms. Short                             2869   15
Redirect Examination by Ms. Bomse                          2885   15
Recross-Examination by Ms. Short                           2885   15



COHEN, DAVID
(SWORN)                                                    2887   15
Direct Examination by Ms. Bomse                            2888   15
Cross-Examination by Mr. LiMandri                          2912   15
Cross-Examination by Mr. Mihet                             2941   15
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 14 of 29      14


                             I N D E X

PLAINTIFS' WITNESSES                                      PAGE    VOL.

PAUL, KEVIN
(SWORN)                                                    2946   15
Direct Examination by Ms. Mayo                             2946   15



REGAN, CPA, GREGORY JOSEPH
(SWORN)                                                    3007   16
Direct Examination by Mr. Kamras                           3007   16
Cross-Examination by Mr. Kozina                            3042   16
Cross-Examination by Mr. LiMandri                          3063   16
Cross-Examination by Mr. Millen                            3068   16



MINOW, BRANDON
(SWORN)                                                    3090   16
Direct Examination by Ms. Mayo                             3091   16
Cross-Examination by Mr. Breen                             3143   16
Cross-Examination by Mr. Mihet                             3170   16
Redirect Examination by Ms. Mayo                           3172   16
Recross-Examination by Mr. Breen                           3173   16


MUELLER, GREG
VIDEOTAPED TESTIMONY                                       3262   17


PAUL, KEVIN
(RECALLED)                                                 3263   17
Cross-Examination by   Mr. Breen                           3263   17
Cross-Examination by   Ms. Short                           3291   17
Cross-Examination by   Mr. Mihet                           3299   17
Redirect Examination   by Ms. Mayo                         3300   17
Cross-Examination by   Mr. Mihet                           3303   17



Plaintiffs Rest                                            3307   17
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 15 of 29      15


                             I N D E X


DEFENDANTS' WITNESSES                                      PAGE   VOL.


LARTON, PERRIN
(SWORN)                                                    3308   17
Direct Examination by Mr. Breen                            3309   17
Cross-Examination by Ms. Bomse                             3316   17
Redirect Examination by Mr. Breen                          3318   17
Direct Examination by Mr. Mihet                            3321   17


TRACY, LINDA
(SWORN)                                                    3322   17
Direct Examination by Mr. Jonna                            3323   17
Cross-Examination by Ms. Sterk                             3332   17
Redirect Examination by Mr. Jonna                          3338   17
Direct Examination by Mr. Mihet                            3338   17
Direct Examination by Mr. Millen                           3344   17



NEW, MICHAEL
(SWORN)                                                    3345   17
Direct Examination by Mr. Breen                            3345   17
Cross-Examination by Ms. Bomse                             3355   17
Redirect Examination by Mr. Breen                          3386   17
Redirect Examination by Mr. Millen                         3391   17


BRYAN, KATHLEEN
VIDEOTAPED TESTIMONY                                       3394   17


NGUYEN, TRAM
VIDEOTAPED TESTIMONY                                       3394   17


ZIMMER, PAUL
(SWORN)                                                    3465   18
Direct Examination by Mr. LiMandri                         3466   18
Cross-Examination by Mr. Kamras                            3472   18
Redirect Examination by Mr. LiMandri                       3488   18
Recross-Examination by Mr. Kamras                          3491   18
Further Redirect Examination by Mr. LiMandri               3492   18
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 16 of 29      16


                             I N D E X


DEFENDANTS' WITNESSES                                      PAGE   VOL.


PERKINS, JONATHAN R.
(SWORN)                                                    3492   18
Direct Examination by Mr. LiMandri                         3493   18
Cross-Examination by Ms. Mayo                              3526   18
Redirect Examination by Mr. LiMandri                       3551   18
Direct Examination by Mr. Millen                           3556   18


Defense Rests                                              3561   18

                              _   _   _
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 17 of 29       17


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

Court Exhibit 2                                            1560       8

Court Exhibit 3                                     1697              9

Court Exhibit 4                                            1724       9

Court Exhibit 5                                     2776          15

24                                                         2081   11

31                                                         2114   11

37                                                         2291   12

64-A                                                        750       4

65                                                          754       4

67                                                          691       4

68                                                         2285   12

72                                                          775       4

72 removed from evidence                                    795       5

79                                                          742       4

83                                                          745       4

93, 106                                                    3394   17

103                                                        2292   12

122                                                        2289   12

123                                                        2050   11

132                                                        2065   11

140                                                        2123   11

140                                                         414       3

217                                                        2232   12
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 18 of 29       18


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

228                                                         583       4

238                                                        2542   13

242                                                        2501   13

243                                                        2167   12

243                                                         592       4

245                                                         596       4

246                                                         616       4

248                                                         612       4

248                                                        1173       6

324                                                        2280   12

332                                                        2284   12

334                                                        2043   11

338                                                         704       4

352                                                         470       3

360                                                         452       3

363                                                        2179   12

364                                                        2094   11

366                                                        2112   11

370                                                        2206   12

372                                                         478       3

380                                                         735       4

397                                                        2730   14

411                                                         424       3
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 19 of 29       19


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

412                                                         443       3

414                                                        2476   13

416                                                         446       3

426                                                        2162   12

426                                                         437       3

429                                                         461       3

431                                                         465       3

432                                                         464       3

434                                                         467       3

438                                                         472       3

443                                                         486       3

447                                                        1607       9

549                                                        2170   12

554                                                         448       3

565                                                         875       5

566                                                        1173       6

567                                                         901       5

567                                                        1173       6

568                                                        1173       6

578                                                        2259   12

581                                                        2100   11

582                                                        2748   14
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 20 of 29       20


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

583                                                        2748   14

584                                                        1173       6

653                                                        2264   12

654                                                         418       3

658 - conditionally admitted                               2569   14

658                                                        2637   14

683                                                        1225       7

684                                                        2120   11

722                                                        1493       8

729-B                                                      2847   15

729                                                         883       5

729-A                                                       887       5

730                                                        3118   16

732                                                        2852   15

732-A                                                      2854   15

819-A                                                      1779   10

870                                                         311       2

871                                                         317       2

875                                                        2973   15

876                                                        1139       6

877                                                        1146       6

880                                                        1621       9
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 21 of 29       21


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

881                                                        1619       9

882                                                        1618       9

884                                                        1622       9

886                                                        1375       7

887                                                        1376       7

888                                                        1377       7

889                                                        1377       7

890                                                        1817   10

891-B through 891-I                                        1782   10

891-A                                                      2147   12

892                                                        1824   10

893                                                        1822   10

897                                                        1759   10

898                                                        1774   10

899                                                        1819   10

901                                                        1807   10

902                                                        1803   10

904                                                        1816   10

905                                                        1776   10

906                                                        1818   10

907                                                        1767   10

908                                                        1808   10
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 22 of 29       22


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

909                                                        1767   10

910                                                        1820   10

915                                                        1772   10

916                                                        1775   10

942                                                        3142   16

943, 944                                                   3138   16

964                                                        1814   10

965-B                                                      1810   10

965-A                                                      1812   10

968, except for the first page                             1798   10

969, except for the first page                             1796   10

970, except for the first page                             1793   10

984-B                                                      1801   10

985                                                        3139   16

986                                                        3141   16

993-A                                               2688          14

993-C                                               2688          14

993-E                                               2688          14

993-H                                               2688          14

993-I                                               2688          14

994                                                        2830   15

997                                                         543       3
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 23 of 29       23


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

999                                                         540       3

1005-002-2                                                 1319       7

1012                                                        895       5

1040                                                       2925   15

1309                                                        331       2

1603                                                       1635       9

1727                                                       1697       9

1735                                                       1697       9

1738                                                       1697       9

1766                                                       1697       9

1767                                                       1697       9

1809                                                       1725       9

1812                                                       1725       9

1813                                                       2147   12

1815                                                       1725       9

1822                                                       1725       9

1823                                                       1657       9

1823                                                       1725       9

1824                                                       1737   10

1907                                                       2526   13

1910                                                       2220   12

1911                                                       3105   16
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 24 of 29       24


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

1915                                                       2226   12

1916                                                       3113   16

1917                                                       2572   14

1919                                                       2574   14

1920                                                       2231   12

1921                                                       3116   16

1923                                                       1173       6

2310                                                       1525       8

2316, 1230 and 269                                         1560       8

2318                                                       1537       8

2812                                                       1458       8

3102                                                       1173       6

3103                                                       1173       6

3621                                                       2173   12

4006                                                       2304   12

4051                                                       2783   15

4052                                                       2786   15

5067-B                                                     2239   12

5068                                                        521       3

5074-2                                                     2616   14

5081-B                                                     2192   12

5081-c                                                     2197   12
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 25 of 29       25


                          E X H I B I T S

TRIAL EXHIBITS                                      IDEN   EVID   VOL.

5105-A                                                     2255   12

5106                                                        525       3

5106-1                                                     1274       7

5107                                                        527       3

5107-1                                                     1276       7

5107-2, to Counter 13:10:23                                1283       7

5126-3                                                     1717       9

5128-3                                                     1417       8

5166-A without audio or captions                           2962   15

5218-A                                                     2223   12

5240-1                                                     1272       7

5263-N                                                     2227   12

5263-C                                                     2229   12

5281-B                                                     2217   12

5292                                                       2621   14

5302-3                                                     2601   14

5302-4                                                     2603   14

5302-A                                                     1586       9

5302-B                                                     1586       9

5302-C                                                     1603       9

5302_2                                                     1630       9
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 26 of 29       26


                             I N D E X

                          E X H I B I T S


TRIAL EXHIBITS                                      IDEN   EVID   VOL.

5307-3                                                     2607   14

5307-1                                                     2623   14

5395-1                                                     1092       6

5395-2                                                     1097       6

5395-3                                                     1098       6

5395-4                                                     1100       6

5395-5                                                     1102       6

5395-7                                                     1107       6

5402                                                        514       3

5679                                                       1984   11

5760-1, 5218-1, 5218-2                                      773       4

5839-A                                                     2236   12

5840                                                       2521   13

5915                                                       2437   13

5960-A, without audio or captions                          2961   15

5966-A                                                     1707       9

5975-A                                                     1972   11

6004-B                                                     1997   11

6007-A                                                     3448   18

6009-A                                                     3127   16

6010-A                                                     1970   11
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 27 of 29       27


                             I N D E X

                          E X H I B I T S


TRIAL EXHIBITS                                      IDEN   EVID   VOL.

6012-A                                                     3448   18

6021                                                       1245       7

6035                                                       2230   12

6036                                                       2218   12

6040                                                        417       3

6082                                                        475       3

6083                                                        475       3

6102                                                        483       3

6104                                                        468       3

6106                                                        608       4

6107                                                       2147   12

6109                                                        609       4

6115                                                        610       4

6116                                                        986       5

6117                                                       1081       6

6119                                                        601       4

6121                                                       1369       7

6122                                                       1343       7

6123                                                       1343       7

6124                                                       1488       8

6126                                                       1511       8
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 28 of 29       28


                             I N D E X

                          E X H I B I T S


TRIAL EXHIBITS                                      IDEN   EVID   VOL.

6127 and 6128                                              1557       8

6129                                                       2147   12

7101                                                       1150       6

7104                                                       1036       6

7105                                                       1042       6

7106                                                1439   1550       8

7108                                                       1644       9

7110                                                       1861   10

7117                                                       1832   10

7118                                                       3293   17

7127-1                                              2584          14

7127-2                                              2719   2720   14

8014                                                       1073       6

8015                                                        887       5

8016                                                       1237       7

8017                                                       1215       7

8021                                                       1495       8

8023                                                       2261   12

8025                                                       1975   11

8029                                                2688          14

8034                                                2688          14
  Case 3:16-cv-00236-WHO Document 1031 Filed 11/18/19 Page 29 of 29      29


                             I N D E X

                          E X H I B I T S


TRIAL EXHIBITS                                      IDEN   EVID   VOL.

8035                                                2688          14

8036                                                2688          14

8037                                                2688          14

8038                                                2688          14

8059                                                2688          14

8060                                                       2724   14

8063                                                2688          14

8064                                                2688          14

8065                                                2688          14

8069                                                       2727   14

8070                                                       3100   16

8071                                                       3124   16

8072                                                       3041   16

8081                                                       3541   18

8083                                                       3546   18

8100                                                       3334   17

100503-3                                                   2577   14


                             _   _   _   _
